Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed March 2, 2021.  At this point claims 1-10 and 12 are pending in the instant application and ready for examination by the Examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

s 1-2, 4, 6-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in light of Yoshida and further in view of Mehrotra. (U. S. Patent Publication 20150168938, referred to as Fujimoto; U. S. Patent 6438445, referred to as Yoshida; ‘Elements of artificial neural networks’, referred to as Mehrotra)

Claim 1 
Fujimoto discloses a controller that determines a rotational speed of a tool and a feeding amount per unit cycle of a tool when a cutting part of the tool passes through a workpiece in crosscut grooving, the controller comprising: a processor for controlling the tool and performing a machine learning algorithm including: controlling, by the processor, a first motor to rotate the tool at the rotational speed (Fujimoto, fig 1, 0066, 0022; ‘FIG. 1 is an explanatory diagram showing a schematic configuration of a machine tool according to a first embodiment of the present disclosure. As shown in the same FIG. 1, a machine tool 1 of this embodiment includes a base 2, a ball screw 4 supported by the base 2 to be rotatable, a feed motor 3 which rotates the ball screw 4 about its axis, a table 5 which is screwed to the ball screw 4 and is moved in the axial direction of the ball screw 4 (X-axis direction) by the rotation of the ball screw 4, a spindle 6 disposed in an area above the table 5, a spindle motor 7 which rotates the spindle 6 about its axis, a controller 10 which numerically controls the feed motor 3 and the spindle motor 7, and other components.’ and ‘A learning control unit which successively calculates a disturbance component caused by cutting resistance in machining based on the deviation every predetermined rotation angle of the spindle motor and stores the calculated disturbance component therein and which,….’),…. Fujimoto, fig 1, fig 13, 0101, State variables maps to spectrum analysis. EC: Spectrum analysis means power to frequency measurements.), the state variables including a feeding amount data indicating the feeding amount per unit cycle of the tool when the cutting part of the tool is controlled by the processor to pass through the workpiece, and a rotational speed amount data indicating the rotational speed of the tool when the cutting part of the tool is controlled by the processor to pass through the workpiece, (Fujimoto, 0034; where k is a cutting resistance coefficient (N), g(.theta.) is a function that depends on the spindle angle of a period 2.pi., v is a feed rate (m/s) of a tool, that is, the spindle, and .omega. is the rotational speed of the spindle, that is, the rotational speed (rad/s) of the spindle motor.) a tool data indicating information on the tool (Fujimoto, 0101; Further, FIG. 10 depicts a tracking error of the rotational speed of the spindle motor 7 obtained when a chemical wood was used as a cutting material, machining was performed using an end mill having a diameter of 20 mm and four blades with the width of cut in the diametrical direction se to 20 mm, the depth of cut in the axial direction set to 2 mm, the feed rate set to 643 mm/min-1, and the rotational speed of the spindle motor 7 set to a constant speed of 104.7 [rad/s],….), machining shape data indicating information on a machining shape (Fujimoto, 0066; ‘As shown in the same FIG. 1, a machine tool 1 of this embodiment includes a base 2, a ball screw 4 supported by the base 2 to be rotatable, a feed motor 3 which rotates the ball screw 4 about its axis, a table 5 which is screwed to the ball screw 4 and is moved in the axial direction of the ball screw 4 (X-axis direction) by the rotation of the ball screw 4, a spindle 6 disposed in an area above the Fujimoto, 0005, fig 6, 0013; Figure 6 discloses different segments of time as a tool is used in regards to rotational speed. Further, conventionally, as a method of suppressing self-excited chatter vibration included in chatter vibration, a technique of periodically varying the rotational speed of a spindle at a predetermined amplitude has been suggested. EC: 0005 links rotational speed to vibration. And ‘However, although increasing the variation amplitude of the spindle rotational speed provides the advantage that self-excited chatter vibration can be stably suppressed,….) computing, by the processor, a reward based on the comparison, the reward being positive when the comparison indicates that the vibration amount decreased as compared to the previous vibration amount, and the reward being negative when the comparison indicates that the vibration amount increased as compared to the previous vibration amount (Fujimoto, 0012, figs 15-17; As understood from FIGS. 15 to 17, self-excited chatter vibration is more suppressed as the speed Fujimoto, 0075; The learning control unit 15 is a processing unit for successively calculating (estimating) a cutting resistance F, which is a disturbance component, based on the deviation e [rad/s] calculated in the feedback control unit 14 every predetermined rotation angle (phase .theta.) of the spindle motor 7 and storing the calculated cutting resistances F in a memory within a periodic signal generator (PSG) 16, and, in synchronism with a rotation angle (phase) of the spindle motor 7 corresponding to the varying speed command signal .omega..sub.ref input from the varying speed signal generation unit 12 into the current control unit 13, generating a compensation signal based on the estimated cutting resistance F corresponding to the rotation angle (phase) and adding the generated compensation signal to the varying speed command signal .omega..sub.ref.)
Fujimoto does not disclose expressly and a second motor to move the cutting part of the tool along an axis to pass through the workpiece at the feeding amount per 
Yoshida discloses and a second motor to move the cutting part of the tool along an axis to pass through the workpiece at the feeding amount per unit cycle (Yoshida, c6:11-26; The tool path generating unit 5b determines optimum values of the feed rate per blade, the depth of cut and the pick feed length for machining a particular work….) ….and the second motor to move the cutting part of the tool along the axis to make a subsequent pass through the workpiece at the adjusted feeding amount per unit cycle. (Yoshida, c6:52-65; The servo system 9b, in response to a move command from the NC unit 41, controls the servo motor of the feed shaft. In this way, the machine tool 11 is controlled by the numerical control unit 9.) It would have been obvious to one having ordinary skill in the art, having the teachings of Fujimoto and Yoshida before him before the effective filing date of the claimed invention, to modify Fujimoto to incorporate a second drive motor for the feed rate as a component of Yoshida. Given the advantage of additional control of feed rate to heat generation and cutter performance, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Fujimoto and Yoshida do not disclose expressly repeating, by the processor, the machine learning algorithm to maximize a total of the rewards to optimize the adjusted rotational speed and the adjusted feeding amount per unit cycle.
Mehrotra discloses repeating, by the processor, the machine learning algorithm to maximize a total of the rewards to optimize the adjusted rotational speed and the adjusted feeding amount per unit cycle. (Mehrotra, 2-3; EXAMPLE 1 .2 For the network 1 and W2…..This process of modifying w1 or w2 may be repeated until the final result is satisfactory, with weights W1 = 5.0, W2 = 0.2. EC: Fujimoto is silent in regards which learning algorithm is employed. The specification stated a neural network can be employed.) It would have been obvious to one having ordinary skill in the art, having the teachings of Fujimoto and Yoshida and Mehrotra before him before the effective filing date of the claimed invention, to modify Fujimoto and Yoshida to incorporate basic training concepts of neural networks of Mehrotra. Given the advantage of refining results from a given set of parameters, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 2
Fujimoto discloses wherein the state observation section further observes, as the state variable, at least any of workpiece data indicating information on the workpiece and machine data indicating information on a machine (Fujimoto, 0007; FIGS. 15 and 16 depict a state of displacement of a tool obtained when performing a machining simulation using CAE (Computer Aided Engineering) analysis or the like in which the spindle rotational speed is varied at a predetermined variation amplitude (2.times.N.sub.A) [rad/s] and a predetermined period (T) [s] as shown in FIG. 14. FIG. 15 shows a state diagram whose horizontal axis represents a speed variation rate RVA and whose vertical axis represents a speed variation period ratio RVF and which shows the magnitude (level) of displacement ( vibration) of the tool which is color-coded Fujimoto, 0051, fig 10; FIG. 10 is an explanatory diagram showing a speed tracking error of the spindle motor that results when the compensation by the learning control unit is not performed in cutting performed with the rotational speed of the spindle motor kept at a constant value of 104.7 [rad/s]

Claim 4
Fujimoto discloses wherein the learning section includes a reward calculation section that calculates a reward relating to the propriety determination result, and a value function update section that updates, using the reward, a function that expresses a value of the feeding amount per unit cycle of the tool when the cutting part of the tool passes through the workpiece, with respect to the tool data, the machining shape data. and the vibration amount of the cutting part of the tool when the cutting part of the tool passes through the workpiece. (Fujimoto, 0012, figs 15-17, 0081; ‘As understood from FIGS. 15 to 17, self-excited chatter vibration is more suppressed as the speed variation rate RVA and the speed variation period ratio RVF are each increased, that is, as the variation amplitude of the spindle rotational speed is increased and, to the contrary, self-excited chatter vibration is more suppressed as the variation period is reduced. EC: The reward concept is reducing vibration.’ And ‘The learning control unit 15 successively calculates an estimated cutting resistance F(.theta.[i]) for each phase .theta.[i] according to the Equation 3 and successively stores the calculated estimated 

Claim 6
 	Fujimoto discloses a decision-making section that outputs a command value based on the feeding amount per unit cycle of the tool when the cutting part of the tool passes through the workpiece, according to a learning result of the learning section. (Fujimoto, 0053-0054, 0101; ‘FIG. 12 is an explanatory diagram showing a speed tracking error of the spindle motor that results when compensation by the learning control unit is performed in cutting performed with the rotational speed of the spindle motor kept at a constant value of 104.7 [rad/s];  FIG. 14 is an explanatory diagram for explaining a variation amplitude and a variation period of the rotational speed of the spindle motor;…’ and the example of ‘Further, FIG. 10 depicts a tracking error of the rotational speed of the spindle motor 7 obtained when a chemical wood was used as a cutting material, machining was performed using an end mill having a diameter of 20 mm and four blades with the width of cut in the diametrical direction se to 20 mm, the depth of cut in the axial direction set to 2 mm, the feed rate set to 643 mm/min-1, and the rotational speed of the spindle motor 7 set to a constant speed of 104.7 [rad/s],…’)

Claim 7
Fujimoto discloses wherein the state observation section further observes main-spindle rotation-speed data indicating the rotation speed of a main spindle as the state variable, and the learning section learns the data observed by the state observation Fujimoto, 0053-0054; FIG. 12 is an explanatory diagram showing a speed tracking error of the spindle motor that results when compensation by the learning control unit is performed in cutting performed with the rotational speed of the spindle motor kept at a constant value of 104.7 [rad/s];  FIG. 14 is an explanatory diagram for explaining a variation amplitude and a variation period of the rotational speed of the spindle motor;…)

Claim 8
Fujimoto discloses the decision-making section outputs a command value based on the rotation speed of the main spindle when the cutting part of the tool passes through the workpiece. (Fujimoto, 0101; The example of ‘Further, FIG. 10 depicts a tracking error of the rotational speed of the spindle motor 7 obtained when a chemical wood was used as a cutting material, machining was performed using an end mill having a diameter of 20 mm and four blades with the width of cut in the diametrical direction se to 20 mm, the depth of cut in the axial direction set to 2 mm, the feed rate set to 643 mm/min-1, and the rotational speed of the spindle motor 7 set to a constant speed of 104.7 [rad/s],…’)

Claim 12
Fujimoto discloses a system that determines a rotational speed of a tool and a feeding amount per unit cycle of a tool when a cutting part of the tool passes through a workpiece in crosscut grooving, the system comprising: a controller including a control processor for controlling movement of the tool for machining the workpiece (Fujimoto,  It is noted that, although, for the sake of convenience, FIG. 1 depicts only a feed mechanism (the ball screw 4 and the feed motor 3) for moving the table 5 in the X-axis direction, the machine tool 1 also includes a feed mechanism for moving the table 5 and the spindle 6 relative to each other in the Y-axis and Z-axis directions shown in FIG. 1 and operation of this feed mechanism is also controlled by the controller 10.); and a machine learning device including machine learning processor in communication with the control processor, the system is configured to perform a machine learning algorithm (Fujimoto, fig 1, fig 12, 0101, 0075; by the example, ‘….whereas FIG. 12 depicts a tracking error of the rotational speed of the spindle motor 7 obtained in the case where the compensation by the learning control unit 15 was performed…’ and ‘The learning control unit 15 is a processing unit for successively calculating (estimating) a cutting resistance F, which is a disturbance component, based on the deviation e [rad/s] calculated in the feedback control unit 14 every predetermined rotation angle (phase .theta.) of the spindle motor 7 and storing the calculated cutting resistances F in a memory within a periodic signal generator (PSG) 16, and, in synchronism with a rotation angle (phase) of the spindle motor 7 corresponding to the varying speed command signal .omega..sub.ref input from the varying speed signal generation unit 12 into the current control unit 13, generating a compensation signal based on the estimated cutting resistance F corresponding to the rotation angle (phase) and adding the generated compensation signal to the varying speed command signal .omega..sub.ref.’) including: observing, by the machine learning processor, state variables received from the control processor (Fujimoto, fig 1, 0066, 0022; ‘FIG. 1 is an explanatory diagram showing a schematic configuration of a machine tool according to a first embodiment of a controller 10 which numerically controls the feed motor 3 and the spindle motor 7, and other components.’ and ‘A learning control unit which successively calculates a disturbance component caused by cutting resistance in machining based on the deviation every predetermined rotation angle of the spindle motor and stores the calculated disturbance component therein and which,….’), when the control processor controls a first motor to rotate the tool at the rotational speed (Fujimoto, fig 1, 0066, 0022; ‘FIG. 1 is an explanatory diagram showing a schematic configuration of a machine tool according to a first embodiment of the present disclosure. As shown in the same FIG. 1, a machine tool 1 of this embodiment includes a base 2, a ball screw 4 supported by the base 2 to be rotatable, a feed motor 3 which rotates the ball screw 4 about its axis, a table 5 which is screwed to the ball screw 4 and is moved in the axial direction of the ball screw 4 (X-axis direction) by the rotation of the ball screw 4, a spindle 6 disposed in an area above the table 5, a spindle motor 7 which rotates the spindle 6 about its axis, a controller 10 which numerically controls the feed motor 3 and the spindle motor 7, and other components.’ and ‘A learning control unit which successively calculates a disturbance component caused by cutting resistance in machining based on the deviation every predetermined rotation angle of the spindle motor and stores the Fujimoto, fig 1, fig 13, 0101, State variables maps to spectrum analysis.), the state variables including a feeding amount data indicating the feeding amount per unit cycle of the tool when the cutting part of the tool is controlled by the control processor to pass through the workpiece, a rotational speed amount data indicating the rotational speed of the tool when the cutting part of the tool is controlled by the control processor to pass through the workpiece, a tool data indicating information on the tool (Fujimoto, 0101; Further, FIG. 10 depicts a tracking error of the rotational speed of the spindle motor 7 obtained when a chemical wood was used as a cutting material, machining was performed using an end mill having a diameter of 20 mm and four blades with the width of cut in the diametrical direction se to 20 mm, the depth of cut in the axial direction set to 2 mm, the feed rate set to 643 mm/min-1, and the rotational speed of the spindle motor 7 set to a constant speed of 104.7 [rad/s],….), machining shape data indicating information on a machining shape (Fujimoto, 0066; ‘As shown in the same FIG. 1, a machine tool 1 of this embodiment includes a base 2, a ball screw 4 supported by the base 2 to be rotatable, a feed motor 3 which rotates the ball screw 4 about its axis, a table 5 which is screwed to the ball screw 4 and is moved in the axial direction of the ball screw 4 (X-axis direction) by the rotation of the ball screw 4, a spindle 6 disposed in an area above the table 5, a spindle motor 7 which rotates the spindle 6 about its axis, a controller 10 which numerically controls the feed motor 3 and the spindle motor 7, and other components.’), and a vibration amount data indicating a vibration amount of the cutting part of the tool when the cutting part of the Fujimoto, 0005, fig 6;  Figure 6 discloses different segments of time as a tool is used in regards to rotational speed. Further, conventionally, as a method of suppressing self-excited chatter vibration included in chatter vibration, a technique of periodically varying the rotational speed of a spindle at a predetermined amplitude has been suggested. EC: 0005 links rotational speed to vibration.),…. computing, by the machine learning processor, a reward based on the comparison, the reward being positive when the comparison indicates that the vibration amount decreased as compared to the previous vibration amount, and the reward being negative when the comparison indicates that the vibration amount increased as compared to the previous vibration amount (Fujimoto, 0012, figs 15-17; As understood from FIGS. 15 to 17, self-excited chatter vibration is more suppressed as the speed variation rate RVA and the speed variation period ratio RVF are each increased, that is, as the variation amplitude of the spindle rotational speed is increased and, to the contrary, self-excited chatter vibration is more suppressed as the variation period is reduced.); learning, by the machine learning processor, based on the state variables, the determination data and the reward, an adjusted rotational speed of the tool and an adjusted feeding amount per unit cycle of the tool which can prevent a vibration due to a rapid change in the deflection of the tool when the cutting part of the Fujimoto, 0075; The learning control unit 15 is a processing unit for successively calculating (estimating) a cutting resistance F, which is a disturbance component, based on the deviation e [rad/s] calculated in the feedback control unit 14 every predetermined rotation angle (phase .theta.) of the spindle motor 7 and storing the calculated cutting resistances F in a memory within a periodic signal generator (PSG) 16, and, in synchronism with a rotation angle (phase) of the spindle motor 7 corresponding to the varying speed command signal .omega..sub.ref input from the varying speed signal generation unit 12 into the current control unit 13, generating a compensation signal based on the estimated cutting resistance F corresponding to the rotation angle (phase) and adding the generated compensation signal to the varying speed command signal .omega..sub.ref.)
Fujimoto does not disclose expressly and a second motor to move the cutting part of the tool along an axis to pass through the workpiece at the feeding amount per unit cycle and a second motor to move the cutting part of the tool along an axis to pass through the workpiece at the feeding amount per unit cycle ….and the second motor to rotate and move the cutting part of the tool to pass through the workpiece….and the second motor to move the cutting part of the tool along the axis to make a subsequent pass through the workpiece at the adjusted feeding amount per unit cycle.
Yoshida discloses and a second motor to move the cutting part of the tool along an axis to pass through the workpiece at the feeding amount per unit cycle and a Yoshida, c6:11-26; The tool path generating unit 5b determines optimum values of the feed rate per blade, the depth of cut and the pick feed length for machining a particular work….)…. and the second motor to rotate and move the cutting part of the tool to pass through the workpiece. (Yoshida, c6:52-65; The servo system 9b, in response to a move command from the NC unit 41, controls the servo motor of the feed shaft. In this way, the machine tool 11 is controlled by the numerical control unit 9.)….and the second motor to move the cutting part of the tool along the axis to make a subsequent pass through the workpiece at the adjusted feeding amount per unit cycle. (Yoshida, c6:52-65; The servo system 9b, in response to a move command from the NC unit 41, controls the servo motor of the feed shaft. In this way, the machine tool 11 is controlled by the numerical control unit 9.) It would have been obvious to one having ordinary skill in the art, having the teachings of Fujimoto and Yoshida before him before the effective filing date of the claimed invention, to modify Fujimoto to incorporate a second drive motor for the feed rate as a component of Yoshida. Given the advantage of additional control of feed rate to heat generation and cutter performance, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Fujimoto and Yoshida do not disclose expressly repeating, by the machine learning processor, the machine learning algorithm to maximize a total of the rewards to optimize the adjusted rotational speed and the adjusted feeding amount per unit cycle.
Mehrotra discloses repeating, by the machine learning processor, the machine learning algorithm to maximize a total of the rewards to optimize the adjusted rotational Mehrotra, 2-3; EXAMPLE 1 .2 For the network shown in figure 1 .2, the following is an example of a learning algorithm that will allow learning the AND function, starting from arbitrary values of W1 and W2…..This process of modifying w1 or w2 may be repeated until the final result is satisfactory, with weights W1 = 5.0, W2 = 0.2. EC: Fujimoto is silent in regards which learning algorithm is employed. The specification stated a neural network can be employed.) It would have been obvious to one having ordinary skill in the art, having the teachings of Fujimoto and Yoshida and Mehrotra before him before the effective filing date of the claimed invention, to modify Fujimoto and Yoshida to incorporate basic training concepts of neural networks of Mehrotra. Given the advantage of refining results from a given set of parameters, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, Yoshida and Mehrotra as applied to claims 1-2, 4, 6-8 and 12 above, and further in view of Kulkarni. (U. S. Patent 7933679, referred to as Kulkarni)

Claim 3
Fujimoto, Yoshida and Mehrotra do not disclose expressly the determination data includes a propriety determination result of cycle time for the crosscut grooving, besides the propriety determination result of the vibration amount of the cutting part of the tool.
Kulkarni discloses the determination data includes a propriety determination result of cycle time for the crosscut grooving, besides the propriety determination result Kulkarni, c4:55-c5:21; A mechanistic modeling technique is used to analyze milling, drilling, turning and boring operations independently or in combination with FEM and vibration analysis. …. The machining process is analyzed and optimized to reduce the machining cycle time and to utilize the capacity of the cutting tool and machine tool to an optimum extent.) It would have been obvious to one having ordinary skill in the art, having the teachings of Fujimoto, Yoshida, Mehrotra and Kulkarni before him before the effective filing date of the claimed invention, to modify Fujimoto, Yoshida and Mehrotra to incorporate reading real sensor data of Kulkarni. Given the advantage of determining if vibration is occurring which effects tool life and finished product, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, Yoshida and Mehrotra as applied to claims 1-2, 4, 6-8 and 12 above, and further in view of Kulkarni. (Japanese Patent 2000084794, referred to as 2000084794)

Claim 5
Fujimoto, Yoshida and Mehrotra do not disclose expressly wherein the learning section calculates the state variables and the determination data in a multilayer structure.
2000084794 discloses wherein the learning section calculates the state variables and the determination data in a multilayer structure. (2000084794, 0004; Wherein the learning section calculates the state variables and the determination data in a multilayer 

Claim 9
Fujimoto, Yoshida and Mehrotra do not disclose expressly the learning section learns the feeding amount per unit cycle of the tool when the cutting part of the tool passes through the workpiece in each of a plurality of machine tools, using the state variables and the determination data obtained for each of the plurality of machine tools.
2000084794 discloses the learning section learns the feeding amount per unit cycle of the tool when the cutting part of the tool passes through the workpiece in each of a plurality of machine tools, using the state variables and the determination data obtained for each of the plurality of machine tools. (2000084794, 0014; According to still another aspect of the present invention, there is provided a machine tool control device for machining a workpiece by inputting machining shape data, comprising: machining shape data relating to a final workpiece shape; Input means for inputting work data relating to material and shape, machine data representing machine specifications of the and tool data representing tool specifications of tools held by the machine tool are stored.)It would have been obvious to one having ordinary skill in the art, having the teachings of Fujimoto, Yoshida, Mehrotra and 2000084794 before him before the effective filing date of the claimed invention, to modify Fujimoto, Yoshida and Mehrotra to incorporate a learning algorithm of 2000084794. Given the advantage of being able to predict vibrations and make adjustments to the real system to avoid them, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, Yoshida and Mehrotra as applied to claims 1-2, 4, 6-8 and 12 above, and further in view of Soon-Shiong. (U. S. Patent Publication 20150142753, referred to as Soon-Shiong)

Claim 10
Fujimoto, Yoshida and Mehrotra do not disclose expressly wherein the machine learning device exists in a cloud server.
Soon-Shiong discloses wherein the machine learning device exists in a cloud server. (Soon-Shiong, 0037, 0039; wherein the machine learning device exists in a cloud server of applicant maps to ‘Further, engine 130 can be distributed across multiple computing devices including multiple search engines, network infrastructure equipment (e.g., switches, routers, etc.), device 160A or 160B, social network services, cloud services, set top boxes, gaming devices, or other devices.’ and ‘It is also .


Response to Arguments
3.	Applicant’s arguments filed on 3/2/2021 for claims 1-10, 12 have been fully considered but are not persuasive.

4.	Applicant’s argument:
Claims 1-10 and 12 are rejected under 35 U.S.C. §101.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance claims are evaluated under one or more of the following steps:

Examiner’s answer:
In light of the amended claims, the examiner withdraws the rejection. 

5.	Applicant’s argument:
Claims 1-2, 4, 6-8 and 12 are rejected under 35 U.S.C. §102(a) as being anticipated by Fujimoto (U.S. 2015/0168938). Fujimoto is directed to a system that performs  by adjusting the speed variation of the tool. See paragraphs [0012] and [0093].

Claim 1 relates to a controller that performs machine learning to determine optimal tool feed rate for minimizing vibrations during crosscut grooving. The controller performs machine learning with rewards to determine optimal tool feed rate for minimizing vibrations during cutting. The controller repeatedly compares current vibrations to previous vibrations and performs adjustments to motors that control tool feeding amount per unit cycle and tool rotational speed.

More specifically, during a pass through a workpiece. Applicant's controller controls one motor to rotate the tool and another motor to drive the tool along an axis. Vibrations detected during this pass are compared to vibrations determined from a previous pass through the workpiece. A reward is then issued, and the rotation/feed speed adjusted based on the reward. This process is repeated over multiple passes through the workpiece to maximize a total of the rewards to optimize the adjusted rotational speed and the adjusted feeding amount per unit cycle produced by the motors (see pages 18-25 of Applicant's specification for exemplary embodiments).

In contrast, Fujimoto does not perform machine learning in this manner. Thus, claim 1 is patentable over Fujimoto.

Examiner’s answer:
The claim is ambiguous of what is really happening. Is the claim stating a training phase then use or a dynamic real time concept? The examiner is addressing a training phase. If dynamic is the position, then Yoshida can be used. C2:15-31; ….based on the detection result are adoptively controlled using the learning function of a neural network, so that dynamic machining conditions are determined in accordance with ever-changing machining requirements.

6.	Claims 1-10 and 12 are rejected.
	
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
8.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 

	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121